Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record alone or in combination does not teach the claim limitations “receiving, by a network device from a terminal device, a service provisioning 5 request message comprising first user device information, wherein the first user device information comprises an address of a first user device for which a service needs to be provisioned … sending, by the network device, a first service provisioning response message to the terminal device, wherein the first service provisioning response message comprises the first user device information and first port information, and the first port information comprises a first port identifier that identifies the allocated first optical splitter port”.
Regarding claim 10, the prior art of record alone or in combination does not teach the claim limitations “sending, by a terminal device, a service provisioning request message comprising first user device information to a network device, wherein the first user device information comprises an address of a first user device for which a service needs to be provisioned; receiving, by the terminal device, a first service provisioning response message from the network device, wherein the first service provisioning response message comprises the first user device information and first port information, and the first port information comprises a first port identifier used to indicate a first optical splitter port”.
Regarding claim 15, the prior art of record alone or in combination does not teach the claim limitations “receive a service provisioning request message comprising first user device information, wherein the first user device information comprises an address of a first user device for which a service needs to be provisioned; the processor is configured execute computer instructions stored in memory to allocate a first optical splitter port based on the first user device information; the network device is configured to send a first service provisioning response message to the terminal device, wherein the first 
Regarding claim 19, the prior art of record alone or in combination does not teach the claim limitations “the terminal device is configured to send a service provisioning request message comprising first user device information, wherein the first user device information comprises an address of a first user device for which a service needs to be provisioned; the terminal device is configured to receive a service provisioning response message sent by the network device, wherein the service provisioning response message comprises the first user device information and first port information, and the first port information comprises a first port identifier used to indicate a first optical splitter port”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/MINA M SHALABY/             Examiner, Art Unit 2636